2 So.3d 1085 (2009)
AMERICAN HEALTH & REHABILITATION CENTER, a/a/o Verillus Toutoute, Petitioner,
v.
AFFIRMATIVE INSURANCE COMPANY, Respondent.
No. 3D08-938.
District Court of Appeal of Florida, Third District.
February 11, 2009.
Lubell & Rosen and Steven L. Lubell, Ft. Lauderdale, for petitioner.
Rubinton & Laufer and Alicia Lyons Laufer, Davie, for respondent.
Before WELLS and SHEPHERD, JJ., and SCHWARTZ, Senior Judge.
WELLS, Judge.
American Health & Rehabilitation Center, a health-care provider, seeks certiorari review of a circuit court appellate division decision reversing a county court directed verdict entered in insurer Affirmative Insurance Company's favor. Upon consideration of the petition and the response, we deny certiorari relief.
Certiorari denied.